DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Reed on March 15, 2022.
The application has been amended as follows:

1. (Currently Amended) A method for marking similarity groups impacted by a garbage collection operation performed in a storage system, the method comprising:
receiving input identifying objects to be deleted, wherein each of the objects is associated with a recipe;
removing recipes of the identified objects from an object storage of the storage system to a deletion storage of the storage system such that the identified objects are not visible to users, wherein each of the removed recipes corresponds to a deletion record;
receiving a list of the deletion records that identify the objects that are to be deleted from the storage system;

marking similarity groups associated with the slice recipes as impacted similarity groups that are associated with segments of the objects in the deletion records;
generating a mapping of the impacted similarity groups to a map structure that identifies live segments in the impacted similarity groups, the mapping defining an overall size of memory needed for the impacted similarity groups, wherein the map structure allows dead segments associated with the objects to be deleted to be identified and removed from the impacted similarity groups; and
estimating a number of a plurality of workers to be used to delete the identified dead segments from the storage system using a number of input/output operations used to clean a single impacted similarity group of the impacted similarity groups.

10. (Currently Amended) A non-transitory computer readable medium comprising computer executable instructions for implementing a method for marking similarity groups impacted by a garbage collection operation performed in a storage system, the method comprising:
receiving input identifying objects to be deleted, wherein each of the objects is associated with a recipe;
removing recipes of the identified objects from an object storage of the storage system to a deletion storage of the storage system such that the identified objects are not visible to users, wherein each of the removed recipes corresponds to a deletion record;

identifying slice recipes for the objects to be deleted from the deletion records;
marking similarity groups associated with the slice recipes as impacted similarity groups that are associated with segments of the objects in the deletion records;
generating a mapping of the impacted similarity groups to a map structure that identifies live segments in the impacted similarity groups, the mapping defining an overall size of memory needed for the impacted similarity groups, wherein the map structure allows dead segments associated with the objects to be deleted to be identified and removed from the impacted similarity groups; and
estimating a number of a plurality of workers to be used to delete the identified dead segments from the storage system using a number of input/output operations used to clean a single impacted similarity group of the impacted similarity groups.

19. (Currently Amended) A method for marking similarity groups impacted by a garbage collection operation performed in a storage system, the method comprising:
receiving a list of deletion records that identify objects that are to be deleted from the storage system;
estimating a number of a plurality of workers to be used to delete the identified objects from the storage system;
instantiating the number of the plurality of workers;

evaluating live objects or live recipes of the live objects to identify impacted live objects that are associated with the impacted similarity groups;
determining a size of the impacted similarity groups;
estimating a number of a plurality of workers to be used to delete the segments associated with the objects that are to be deleted using a number of input/output operations used to clean a single impacted similarity group of the impacted similarity groups;
instantiating the number of the plurality of workers;
assigning a range of the similarity groups to each of the workers based upon the size of the impacted similarity groups;
generating map structures for the compression regions in the impacted similarity group;
identifying live segments from the live objects or the live recipes and marking the map structures accordingly such that the map structures identify which of the segments in the compression regions are live segments and which of the segments are dead segments, wherein the dead segments are not referenced by any of the live objects or the recipes of the live objects;
cleaning the compression regions of the dead segments by the plurality of workers such that only the live segments remain.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 10, and 19) “…identifying slice recipes for the objects to be deleted from the deletion records; marking similarity groups associated with the slice recipes as impacted similarity groups that are associated with segments of the objects in the deletion records; generating a mapping of the impacted similarity groups to a map structure that identifies live segments in the impacted similarity groups, the mapping defining an overall size of memory needed for the impacted similarity groups, wherein the map structure allows dead segments associated with the objects to be deleted to be identified and removed from the impacted similarity groups; and estimating a number of a plurality of workers to be used to delete the identified dead segments from the storage system using a number of input/output operations used to clean a single impacted similarity group of the impacted similarity groups.”
As dependent claims 2-9, 11-18, and 20 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
GUO (Pub No.: US 2011/0167096 A1) teaches a mark-and-sweep module creating a map of referenced data segments in the identified container for each data 
SHETTY (Pub. No.: US 2014/0149794 A1) teaches marking an object for deletion by modifying an associated virtual object record and moving the virtual object record to a virtual objects trash table, where it is stored as a virtual object trash record, where record is used to find and mark a corresponding object record in object database for deletion, and moving the object record to the deleted object-filer map table, where it is stored as a deleted object record, and where the object marked for deletion is purged from each of the storage nodes by using the information contained in the associated 
WALLACE (Patent No.: US 10,235,285 B1) teaches intersecting the fingerprints referenced by any live files stored on the system via direct/file tree, where the fingerprints of the directory/file tree represents those fingerprints that are in actual use (e.g. live) in the current instance of the data, where each fingerprint and container identifier association identifies the live instance of a data segment that is in use in the directory/file tree, where once all the live data segments in a container have been copied forward to a new container, the container is deleted and the space reclaimed. However, WALLACE does not teach does not teach identifying slice recipes for the objects to be deleted from the deletion records; marking similarity groups associated with the slice recipes as impacted similarity groups that are associated with segments of the objects in the deletion records; generating a mapping of the impacted similarity 
XIE (Patent No.: US 8,825,720 B1) teaches allocating deduplicated data segments across a plurality of worker controllers. However, XIE does not teach does not teach identifying slice recipes for the objects to be deleted from the deletion records; marking similarity groups associated with the slice recipes as impacted similarity groups that are associated with segments of the objects in the deletion records; generating a mapping of the impacted similarity groups to a map structure that identifies live segments in the impacted similarity groups, the mapping defining an overall size of memory needed for the impacted similarity groups, wherein the map structure allows dead segments associated with the objects to be deleted to be identified and removed from the impacted similarity groups; and estimating a number of a plurality of workers to be used to delete the identified dead segments from the storage system using a number of input/output operations used to clean a single impacted similarity group of the impacted similarity groups.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138